UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1905



OKSANA GRANILINA; YEVGENIYA GRANILINA,

                                                       Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-237-487; A95-237-489)


Submitted:   May 25, 2007                   Decided:   July 2, 2007


Before WILLIAMS, Chief Judge, SHEDD, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Serghei Potorac, Falls Church, Virginia, for Petitioner. Peter D.
Keisler, Assistant Attorney General, James A. Hunolt, Senior
Litigation Counsel, Regina S. Moriarty, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Oksana Granilina, and dependent petitioner Yevgeniya

Granilina, both natives and citizens of Russia, seek review of a

July 20, 2006 order of the Board of Immigration Appeals (Board)

denying     their   motion     to   reconsider      and     reopen.      Our   review

discloses that the issues raised by petitioners on appeal relate

only   to    the    Board’s    order    of    May     10,   2006,     affirming   the

Immigration    Judge’s    denial       of    relief    from   removal.         Because

petitioners did not timely petition for review of the May 10, 2006

order, we do not have jurisdiction to review it.                  See Stone v. INS,

514 U.S. 386, 394, 405 (1995).               To the extent that petitioners’

contentions allege error in the Board’s denial of the motion to

reconsider and reopen, our review discloses no abuse of discretion.

See INS v. Doherty, 502 U.S. 314, 323-24 (1992).

             Accordingly, we deny the petition for review for the

reasons stated by the Board.                See Granilina v. Gonzales, Nos.

A95-237-487; A95-237-489 (B.I.A. July 20, 2006).                    We dispense with

oral   argument      because    the    facts    and       legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    PETITION DENIED




                                       - 2 -